Citation Nr: 1610929	
Decision Date: 03/17/16    Archive Date: 03/23/16

DOCKET NO.  10-29 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

Entitlement to service connection for a bilateral hip disorder.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

The Veteran and N.E.


ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1979 to August 1985.

This appeal is before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO). In June 2015, the Board remanded the claim for additional development and adjudicative action. 

The Veteran and N.E. testified before the undersigned Veterans Law Judge at an April 2013 videoconference hearing. 

This appeal was processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.


FINDING OF FACT

The Veteran's bilateral hip disorder is not etiologically related to her active military service.


CONCLUSION OF LAW

The criteria for service connection for a bilateral hip disorder have not been met or approximated. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).






REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim. As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

The Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2014) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits. Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran was provided all required notice in a letter sent in January 2011.

All available relevant evidence necessary for an equitable resolution of the issue on appeal has been identified and obtained, to the extent possible. The evidence of record includes the Veteran's Report of Separation Form (DD Form 214), service treatment records, service personnel records, VA medical records, and lay statements from the Veteran.

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law. See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006). Appropriate VA medical inquiry was accomplished, and the VA medical examination reports and VA medical opinions are factually informed, medically competent, and responsive to the issues under consideration. Monzingo v Shinseki, 26 Vet. App. 97 (2012); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Regarding the Veteran's videoconference hearing before the Board, 38 C.F.R. 
§ 3.103(c)(2) requires that a Veterans Law Judge (VLJ) fully explain the issues and suggest the submission of evidence that may have been overlooked and that may be potentially advantageous to the claimant's position. Bryant v. Shinseki, 23 Vet. App. 488 (2010). During the Veteran's hearing all parties agreed as to the issues on appeal. The parties also generally discussed evidence contained in the record and the sources of treatment the Veteran had received for the disabilities she is claiming. There is no indication there is any outstanding, obtainable evidence pertinent to this claim. The duties under Bryant have been met. To the extent there were any shortcomings, the Veteran was not prejudiced because of the lack of any further obtainable pertinent evidence. Moreover, in her hearing testimony she evidenced her actual knowledge of the type of evidence and information needed to substantiate this claim. Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative demonstrating an awareness of what is necessary to substantiate the claim). Consistent with Bryant, the presiding VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) (2015).

The Appeals Management Center (AMC) substantially complied with the Board's June 2015 remand directives. Stegall v. West, 11 Vet. App. 268, 271 (1998). See also D'Aries v. Peake, 22 Vet. App. 97 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required). The AMC obtained and associated the Veteran's Social Security Administration (SSA) records and re-adjudicated the Veteran's claim. The AMC has complied with the Board's instructions.

All necessary assistance has been provided to the Veteran. The Veteran has not identified any outstanding evidence that could be obtained to substantiate the claim. The Board is unaware of any such evidence.

Service Connection 

Service connection is granted for disabilities resulting from disease or injury incurred in or aggravated by active duty. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. In order for a disorder to be service connected, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service. 38 C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159. Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

 (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).  

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet.App. 183 (1997). In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See, e.g., Barr v. Nicholson, 21 Vet.App. 303 (2007) (concerning varicose veins); see also Charles v. Principi, 16 Vet.App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet.App. 398 (1995) (flatfeet). Laypersons have also been found to not be competent to provide evidence in more complex medical situations. See Woehlaert v. Nicholson, 21 Vet.App. 456 (2007) (concerning rheumatic fever). 

The Veteran contends that she suffered a hip bruise in 1979 while on a road march during basic training. 

The Veteran's April 1979 entrance Reports of Medical Examination and History do not note any hip problems upon entry into military service. The Veteran's service treatment records do not show any treatment for hip pain or a hip condition. Likewise, the Veteran's subjectively reported August 1985 Report of Medical History and October 1984 Report of Medical Examination do not note any hip problems on separation from active service. 

The Veteran's August 1980, February 1990, June 1994, and June 2002 VA treatment records note low back pain that radiated down the Veteran's left lower extremity. The Veteran's May 1994 VA treatment records suggested that the pain in the Veteran's right hip related to a pinched nerve; however, the ultimate findings based on X-ray images were that the Veteran's right hip was normal and that she had a benign bone lesion in her proximal left femur. The Veteran's June 1999 VA treatment records note a diagnosis of fibromyalgia. February 2005 VA treatment records report findings are consistent with a fibrous cortical defect of the proximal left femur and consistent with the findings of the May 2004 study. VA treatment records show a December 2007 rheumatology consult noting that the Veteran's hip pain interrupted her sleep and prevented her from walking. Additionally, they noted that the Veteran's hip X-rays were normal but that she had bursitis in her left hip. In April 2008 VA treatment records, the Veteran reported pain in the left hip joint for more than six months that was exacerbated by activity. The Veteran's April 2011 VA treatment records show a report by the Veteran that she injured her hips when she was required to carry a heavy backpack during Army boot camp in 1979 and that the injury required hospitalization. Additionally, those records document chronic hip pain and arthritis, as well as a normal physical examination of the left hip and a diagnosis of bursitis of the left greater trochanter. See also December 2010 and July 2011 VA treatment records. The Veteran's October 2011 VA treatment records note chronic bursitis on the left side and good range of motion of the left hip. November 2011 VA treatment records diagnosed the Veteran as having right hip arthralgia and noting a full range of motion in the right hip and a normal gait. The Veteran's January 2012 VA treatment records show that images of the Veteran's left femur were normal, there was pain associated with the left hip, left hip bursitis, left hip movement was within normal limits with no weakness, and there was degenerative disc disease with left side sciatica. The Veteran's April 2014 VA treatment records opine that the pain radiating down the Veteran's left leg is probably neuropathy due to lumbar radiculopathy.

During the Veteran's April 2013 videoconference hearing, she testified that she injured her hips during basic training but completed the training without delay despite her hip injury.

The Veteran submitted two July 2013 buddy statements. The statement from D.M. says that the Veteran told D.M. about her bruised hip during boot camp. The statement from A.C. says that the Veteran told A.C. about bruising her hip during a road march in basic training.

The Veteran was afforded a January 2015 medical examination. The examiner diagnosed the Veteran with bilateral trochanteris pain syndrome (including trochanteric bursitis). The examiner noted that the Veteran had normal range of motion bilaterally with no evidence of pain with weight bearing and no objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue. The Veteran was able to perform repetitive use testing bilaterally with no additional loss of function or range of motion. The examiner stated that pain, weakness, fatigability, or incoordination did not significantly limit functional ability with repeated use over a period of time. The Veteran did not report flare-ups. The Veteran's muscle strength was normal. There was no ankylosis. The Veteran used a cane occasionally. Diagnostic testing showed degenerative or traumatic arthritis in the left hip. There was no objective evidence of crepitus. The examiner opined that it was less likely than not that the Veteran's claimed condition was incurred in or caused by the claimed in-service injury, event, or illness. The examiner explained that "[a]fter reviewing her STRs, examining her, and reviewing her xrays, it is my professional opinion that her current condition (trochanteric bursitis, mild joint space narrowing) is in NO WAY related to her 'injuries' as described both by the patient and in her STRs."

The Veteran's SSA records do not contain any additional complaints of or treatment for right or left hip disorders, beyond copies of her VA treatment records submitted to SSA.

Given the Veteran's allegation of having had continuous hip symptoms since this alleged incident, her August 1985 subjectively reported medical records are highly probative as to both the Veteran's subjective reports and the resulting objective findings. They were generated with a view towards ascertaining the Veteran's then-state of physical fitness and are akin to statements of diagnosis or treatment. Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision); see also LILLY'S: AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987), pp. 245-46 (many state jurisdictions, including the federal judiciary and Federal Rule 803(4), expand the hearsay exception for physical conditions to include statements of past physical condition on the rationale that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care).

A medically untrained layperson such as the Veteran is competent to report symptoms. However, she is not competent to give a complicated medical nexus opinion between an alleged event in 1979 and a current diagnosis of trochanteric bursitis, mild joint space narrowing (more than 30 years later). The competent evidence of record shows that the Veteran's current bilateral hip disorders are not related to her active military service. 

As the weight of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a bilateral hip disorder is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


